         Case 19-35133 Document 546 Filed in TXSB on 11/20/19 Page 1 of 5



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                    § Chapter 11
                                                          §
ALTA MESA RESOURCES, INC., et al.,                        § Case No. 19-35133 (MI)
                                                          §
                 Debtors.1                                § Jointly Administered
                                                          §
                                                          §

                          DEBTORS’ AGENDA OF MATTERS SET FOR
                              NOVEMBER 21, 2019 at 10:00 A.M.


TO THE HONORABLE MARVIN ISGUR:

         The above-referenced debtors and debtors in possession (collectively, the “Debtors”) file

this Agenda of Matters Set for November 21, 2019 at 10:00 a.m.:

A. Main Case

    1.       Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
             Debtors to Utilize Cash Collateral; (II) Granting Adequate Protection to Prepetition
             Secured Parties; (III) Modifying the Automatic Stay; and (IV) Granting Related Relief
             [Docket No. 15].

         Status: The Debtors and the Secured Lenders have agreed on the form of a final cash
         collateral order and budget. The Official Committee of Unsecured Creditors’ objection has
         not been resolved. This matter will be going forward.

         Related Documents:

                Declaration of John C. Regan, Chief Financial Officer of the Debtors, in Support
                 of Chapter 11 Petitions and First Day Pleadings [Docket No. 16].

                Declaration of Robert Albergotti in Support of Debtors’ Emergency Motion for
                 Entry of Interim and Final Orders (I) Authorizing the Debtors to Utilize Cash



1
    The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
    follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings GP, LLC (0642);
    OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295); and Oklahoma
    Energy Acquisitions, LP (3762). The location of the Debtors’ corporate headquarters and service address is 15021
    Katy Freeway, 4th Floor, Houston, Texas 77094.
                                                         1
10328534v1
        Case 19-35133 Document 546 Filed in TXSB on 11/20/19 Page 2 of 5



                 Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties; (III)
                 Modifying the Automatic Stay; and (IV) Granting Related Relief. [Docket No. 40].

                Declaration of Kevin Cofsky in Support of Debtors’ Emergency Motion for Entry
                 of Interim and Final Orders (I) Authorizing the Debtors to Utilize Cash Collateral;
                 (II) Granting Adequate Protection to Prepetition Secured Parties; (III) Modifying
                 the Automatic Stay; and (IV) Granting Related Relief. [Docket No. 41].

                Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and
                 507, Bankruptcy Rules 4001 and 9014, and Complex Case Rules (I) Authorizing
                 Debtors to use Cash Collateral; (II) Granting Adequate Protection to Prepetition
                 Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting Related Relief
                 [Docket No. 63].

                Second Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503,
                 and 507, Bankruptcy Rules 4001 and 9014, and Complex Case Rules (I)
                 Authorizing Debtors to use Cash Collateral; (II) Granting Adequate Protection to
                 Prepetition Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting
                 Related Relief [Docket No. 308].

                Notice of Final Hearing on Debtors’ Emergency Motion for Entry of Interim and
                 Final Orders (I) Authorizing the Debtors to Utilize Cash Collateral; (II) Granting
                 Adequate Protection to Prepetition Secured Parties; (III) Modifying the Automatic
                 Stay; and (IV) Granting Related Relief [Docket No. 321].

                Affidavit re Mailing for the Period from October 7, 2019 through October 13, 2019
                 [Docket No. 363].

                Third Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503,
                 and 507, Bankruptcy Rules 4001 and 9014, and Complex Case Rules (I)
                 Authorizing Debtors to use Cash Collateral; (II) Granting Adequate Protection to
                 Prepetition Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting
                 Related Relief [Docket No. 481].

                Notice of Hearing on Debtors’ Emergency Motion for Entry of Interim and Final
                 Orders (I) Authorizing the Debtors to Utilize Cash Collateral; (II) Granting
                 Adequate Protection to Prepetition Secured Parties; (III) Modifying the Automatic
                 Stay; and (IV) Granting Related Relief [Docket No. 484].

                Affidavit re Mailings for the Period from November 4, 2019 though November 10,
                 2019 [Docket No. 528].

                Proposed Final Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503,
                 and 507, Bankruptcy Rules 4001 and 9014, and Complex Case Rules (I)
                 Authorizing Debtors to use Cash Collateral; (II) Granting Adequate Protection to
                 Prepetition Secured Parties; (III) Modifying Automatic Stay; and (IV) Granting
                 Related Relief [Docket No. 534].

                                                  2
10328534v1
        Case 19-35133 Document 546 Filed in TXSB on 11/20/19 Page 3 of 5



                Notice of Filing Redline of Final Order Under Bankruptcy Code Sections 105(a),
                 361, 362, 363, 503, and 507, Bankruptcy Rules 4001 and 9014, and Complex Case
                 Rules (I) Authorizing Debtors to use Cash Collateral; (II) Granting Adequate
                 Protection to Prepetition Secured Parties; (III) Modifying Automatic Stay; and (IV)
                 Granting Related Relief [Docket No. 540].

        Responses:

                Administrative Agent’s Reservation of Rights and Limited Response to Debtors’
                 Cash Collateral Motion [Docket No. 281].

                Objection of Official Committee of Unsecured Creditors to Debtors’ (I) Cash
                 Collateral Motion, and (II) Bidding Procedures Motion [Docket No. 286].

                Response of the Ad Hoc Noteholder Group and the Trustee to the Debtors’ Cash
                 Collateral Motion and Bidding Procedures Motion [Docket No. 296].

                Administrative Agent’s Reservation of Rights and Limited Response to Debtors’
                 Cash Collateral Motion [Docket No. 454].

                Supplemental Objection of Official Committee of Unsecured Creditors to Debtors’
                 Cash Collateral Motion [Docket No. 455].

B. Alta Mesa Holdings, LP et al. v. Kingfisher Midstream, LLC, et al., Adversary No. 19-
   3609.

   2.        Motion to Dismiss Amended Complaint for Lack of Subject-Matter Jurisdiction by
             Kingfisher Midstream, LLC, Oklahoma Produced Water Solutions, LLC, and SRII
             Opco, LP [Docket No. 93], and Motion to Dismiss for Lack of Subject-Matter
             Jurisdiction by Kingfisher Midstream, LLC, Oklahoma Produced Water Solutions,
             LLC, and SRII Opco, LP [Docket No. 52].

        Status: Going forward.

        Related Documents and Responses:

                Complaint [Docket No. 2].

                Amended Complaint [Docket No. 82].

                Plaintiffs’ Opposition To Defendants’ Motion To Dismiss Count I [Docket No.
                 104].

                Defendants’ Reply In Support Of Motion To Dismiss Count I Of Complaint For
                 Lack of Subject-Matter Jurisdiction [Docket No. 120].

   3.        Plaintiffs’ Opposed Emergency Motion For Leave To File Second Amended Complaint
             [Docket No. 96].

                                                  3
10328534v1
        Case 19-35133 Document 546 Filed in TXSB on 11/20/19 Page 4 of 5




       Status: Going forward.

       Related Documents and Responses:

                Proposed Second Amended Complaint [Docket No. 96 (sealed); Docket No. 96-1
                 (public redacted)].

                Kingfisher Defendants’ Emergency Request For Scheduling Conference On
                 Plaintiffs’ Emergency Motion For Leave To File Second Amended Complaint
                 [Docket No. 99].

                Transcript of November 6, 2019, Status Conference [Docket No. 105].

                Kingfisher Defendants’ Objection To Plaintiffs’ Emergency Motion For Leave To
                 File Second Amended Complaint [Docket No. 116 (public redacted); Docket No.
                 117 (sealed)].

                Defendants’ Reply In Support Of Their Motion To Amend [Docket No. 124
                 (sealed); Docket No. 126 (public redacted)]

                           -Remainder of Page Intentionally Left Blank-




                                                4
10328534v1
        Case 19-35133 Document 546 Filed in TXSB on 11/20/19 Page 5 of 5



Dated: November 20, 2019.

                                     By:    /s/ John F. Higgins
                                           John F. Higgins (TX 09597500)
                                           Aaron Power (TX 24058058)
                                           M. Shane Johnson (TX 24083263)
                                           PORTER HEDGES LLP
                                           1000 Main Street, 36th Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 226-6000
                                           Fax: (713) 226-6248
                                           – and –
                                           George A. Davis
                                           (Admitted pro hac vice)
                                           Annemarie V. Reilly
                                           (Admitted pro hac vice)
                                           Brett M. Neve
                                           (Admitted pro hac vice)
                                           LATHAM & WATKINS LLP
                                           885 Third Avenue
                                           New York, NY 10022
                                           Telephone: (212) 906-1200
                                           Facsimile: (212) 751-4864
                                           Email: george.davis@lw.com
                                                   annemarie.reilly@lw.com
                                                   brett.neve@lw.com
                                           – and –
                                           Caroline A. Reckler
                                           (Admitted pro hac vice)
                                           LATHAM & WATKINS LLP
                                           330 North Wabash Avenue, Suite 2800
                                           Chicago, IL 60611
                                           Telephone: (312) 876-7700
                                           Facsimile: (312) 993-9667
                                           Email: caroline.reckler@lw.com
                                           – and –
                                           Andrew Sorkin
                                           (Admitted pro hac vice)
                                           LATHAM & WATKINS LLP
                                           555 Eleventh Street, Suite 1000
                                           Washington, D.C. 20004
                                           Telephone: (202) 637-2200
                                           Facsimile: (202) 637-2201
                                           Email: andrew.sorkin@lw.com

                                           COUNSEL FOR DEBTORS
                                           AND DEBTORS IN POSSESSION

                                       5
10328534v1
